TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00223-CR


                             Peter Kihara Macharia, Appellant

                                              v.

                                The State of Texas, Appellee



            FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 15-2099-K277, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Peter Kihara Macharia has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: September 20, 2019

Do Not Publish